Citation Nr: 0428486	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  94-46 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral otitis media.

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches. 

3.  Entitlement to a compensable rating for residuals of a 
fracture of the left scaphoid. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO, among other things, 
granted service connection for migraine headaches, otitis 
media, and residuals of a fracture of the left scaphoid, and 
assigned ratings therefore of 10, 10, and zero percent, 
respectively.  The veteran perfected an appeal of those 
determinations to the Board, and the RO, by a decision 
entered in December 1994, increased the evaluation for 
migraine headaches from 10 to 30 percent.  The previously 
assigned ratings for otitis media and residuals of a fracture 
of the left scaphoid were confirmed and continued.  

In October 1998 and again in October 1999, the Board remanded 
the veteran's claims to the RO for additional action.  

As the veteran is appealing the initial assignment of the 
disability ratings for otitis media, migraine headaches and 
residuals of a fracture of the left scaphoid, the issues have 
been framed as claims for higher initial ratings.   See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

(The issues of entitlement to an evaluation in excess of 30 
percent for migraine headaches and entitlement to an initial 
(compensable) evaluation for residuals of a fracture of the 
left scaphoid will be addressed in the remand portion of the 
decision below.)

FINDING OF FACT

Since the day after his discharge from service, November 3, 
1993, the veteran has received the maximum schedular rating 
of 10 percent for his service-connected bilateral otitis 
media; there is no basis for extraschedular consideration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral otitis media have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1994); 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect diagnoses of left otitis 
media and possible otitis externa and sinus congestion in 
November and December 1991, respectively.  A May 1993 service 
discharge examination report reflects that the veteran's ears 
were found to have been "normal."  In the notes section of 
the report, the examiner indicated that the veteran had had 
three ear infections.  A May 1993 Report of Medical History 
reflects that the veteran indicted that he had had ear, nose, 
or throat trouble.  He gave a history of having sustained 
inner ear damage to the inner ear, which was first diagnosed 
in November 1991 and then became infected in December 1991.  
The veteran also reported having a double ear infection. 

Post-service VA outpatient and treatment examination reports, 
dated from February 1994 to December 2003, include a February 
1994 VA audio-ear disease examination report, reflecting that 
since 1992, the veteran had had ear infections of both ears.  
Examination of the ears showed that that the auricles and 
external canals were normal.  Both tympanic membranes were 
retracted.  The tympanums and mastoids were normal.  There 
was catarrhal otitis media in both ears.  There was no 
infectious disease present of the middle or inner ear.  A 
diagnosis of bilateral catarrhal otitis media was entered by 
the examiner.  A July 1995 VA outpatient report reflects that 
the veteran's tympanic membranes were found to have been 
intact.  When seen in the VA outpatient clinic in December 
1995, the veteran had chronic serous otitis media.  

During a December 1998 VA neurology examination, the veteran 
indicated that he was employed as a computer programmer and 
that he had missed work because of his headaches.  

Upon evaluation by VA in December 2003, the veteran 
complained of having recurrent ear infections since service, 
which occurred four to five times a year and lasted for a few 
days to a couple of weeks.  He indicated that he would take 
antibiotics during those infections.  The veteran also 
reported having bilateral ear discomfort.  He denied having 
any ear drainage, vertigo, hearing loss, or tinnitus.  The 
veteran believed that the ear infections were related to 
exacerbations of sinus infections as well as environmental 
allergies (he related that he had developed environmental 
allergies while stationed in North Carolina.)  The veteran 
also reported an incident during service in which a Q-tip was 
jammed into his left ear, which caused minor bleeding and did 
not rupture his tympanic membrane.  

Examination of the ears by VA in December 2003 revealed 
normal auricles, bilaterally, without tissue loss or 
deformity.  The external auditory canals were normal, 
bilaterally, without edema, discharge or scaling.  Tympanic 
membranes were normal bilaterally.  There was no evidence of 
mastoid tenderness or swelling.  A diagnoses of recurrent 
otitis media, bilaterally, and bilateral otalgia were 
recorded by the examiner.  In summary, the examiner noted 
that there was no evidence of acute otitis media, and that 
both an audiogram and a tympanogram were normal.  The 
examiner noted that the veteran's recurrent acute otitis 
media was precipitated by allergic rhinitis and/or sinusitis.  

II.  Analysis

As noted in the Introduction, the veteran's service ended in 
November 1993.  Service connection for bilateral otitis media 
was granted in June 1994, and evaluated as 10 percent 
disabling under Diagnostic Code 6200; this rating has 
remained in effect since that time.

The RO rated the veteran's service-connected bilateral otitis 
media as 10 percent disabling under 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1994).  The Board notes that the 
schedular criteria for evaluating diseases of the ear and 
other sense organs were amended effective June 10, 1999.  See 
64 Fed. Reg. 25,202-25,210 (May 11, 1999).

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old schedular criteria in 
making its rating decision of June 1994.  An August 2004 
supplemental statement of the case addressed the veteran's 
claim under the new schedular criteria.  

Under the former criteria, a 10 percent rating is warranted 
for chronic supportive otitis media during the continuance of 
the supportive process.  38 C.F.R. § 4.87a, Diagnostic Code 
6200 (1994).  Chronic catarrhal otitis media was rated by 
evaluating loss of hearing.  38 C.F.R. § 4.87a, Diagnostic 
Codes 6201 (1994).

Under the new schedular criteria, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
during suppuration, or with aural polyps, warrants a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2003).  Chronic nonsuppurative otitis media with effusion 
(serous otitis media) is rated based on hearing impairment.  
38 C.F.R. § 4.87, Diagnostic Code 6201 (2003).

As indicated above, a maximum 10 percent evaluation is 
assignable under both the old and the new schedular criteria 
for rating suppurative otitis media.  Accordingly, an 
increased evaluation for bilateral otitis media is not 
warranted based on the schedular criteria of Diagnostic code 
6200.

The Board notes that hearing impairment and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull are to be rated separately from any otitis 
media.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note (2003).  
The Board notes that the veteran denied having any hearing 
loss, tinnitus or vertigo upon evaluation by VA in December 
2003.  In any event, service connection for hearing loss was 
denied by the RO in an August 2004 rating decision.  Nor has 
he been diagnosed with any complications, such as 
labyrinthitis, facial nerve paralysis or bone loss of skull.  
Indeed, there was no evidence of any facial swelling on 
examination by VA in December 2003.  

As noted above, the RO has consistently evaluated the otitis 
media disability under Diagnostic Code 6200.  Although the 
veteran's history includes a problem with catarrhal otitis 
media, there has been no demonstration of hearing loss.  Even 
if the veteran were service connected for nonsuppurative 
otitis media, when he was examined most recently by VA in 
December 2003, audiometric testing revealed normal hearing 
acuity in each ear.  Consequently, there is no basis for 
awarding a higher initial rating under schedular criteria.  

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The Board points out that when the 
appellant was examined by VA in December 1998, he indicated 
that he was employed as a computer programmer and that he had 
lost time from work because of his headaches.  In addition, 
while the veteran has indicated that he has had ear 
infections several times a year which lasted a couple of days 
to a few weeks, there is no evidence that the veteran's 
service-connected bilateral otitis media has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).
In this case, the RO granted service connection and assigned 
a 10 percent evaluation for bilateral otitis media as of 
November 3, 1993, the day after the veteran was discharged 
from service.  For the reasons set forth above, the Board 
finds that there is no evidence that would support a rating 
in excess of 10 percent for the disability at issue at any 
time subsequent to that date.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in November 2003.  
The letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claim on appeal, and the obligations of 
VA and the veteran with respect to producing that evidence.  
The November 2003 letter advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including such things as private and VA medical records, to 
include those from any State or local governments, or current 
or former employers.  In addition, in supplemental statements 
of the case, issued in June 1997  and August 2004, the RO 
informed the veteran of the rating criteria that needed to be 
met in order to receive a higher evaluation for his service-
connected bilateral otitis media. 

By the November 2003 letter, the RO satisfied the requirement 
to notify the claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, would be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
has been afforded several VA ear examinations for his 
service-connected bilateral otitis media.  Given this 
development, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran's claim of 
entitlement to a rating in excess of 10 percent for bilateral 
otitis media.


ORDER

An initial rating in excess of 10 percent for bilateral 
otitis media is denied.


REMAND

In October 1999, the Board remanded the veteran's claim for a 
rating in excess of 30 percent for migraine headaches to the 
RO for additional development, to include a VA neurological 
examination, which was performed in December 2003.  In the 
October 1999 remand order, the Board had asked that the 
examiner be instructed to specifically indicate whether the 
veteran experienced prostrating attacks attributable to 
migraine headaches and, if so, whether such attacks occur at 
an average frequency of (1) less than once in two months, (2) 
once in two months, (3) once per month, or (4) more than once 
per month.  The examiner was also requested to provide an 
opinion as to whether the attacks are productive of (1) mild, 
(2) moderate, or (3) severe impairment of economic 
adaptability.  

In addition, in its October 1999 remand order, the Board also 
requested an examination of the veteran's left wrist.  The 
examiner was specifically requested to indicate whether there 
was any objective evidence of neuropathy attributable to a 
service-connected fracture of the left scaphoid, identify the 
nerve(s) affected, if any, provide a detailed description of 
any noted impairment, and offer an opinion as to whether the 
noted impairment was best equated with (1) mild incomplete, 
(2) moderate incomplete, (3) severe incomplete, or (4) 
complete paralysis of the affected nerve(s).  However, a 
review of the December 2003 VA neurological examination 
report does not reveal that the examiner complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, in this case, remand is 
warranted for evaluation of the severity of the veteran's 
migraine headaches and residuals of the left scaphoid 
fracture. 

Finally, while the Board notes that the veteran failed to 
report for a June 2004 VA hand, wrist and thumb examination 
in conjunction with the Board's October 1999 remand order, 
the Board will provided him with another opportunity prior to 
final appellate resolution of his claim.  The appellant is 
hereby notified that it is his responsibility to report for 
any examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his migraine headaches and residuals of a 
fracture of the left scaphoid since 
December 2003.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  
The veteran should be given an 
opportunity to obtain them.  

2.  Thereafter, the RO should schedule 
the veteran for a VA neurological 
examination.  The examiner should review 
the claims file, examine the veteran, 
conduct any indicated testing, and 
prepare a report which describes in 
detail the frequency, duration, and 
severity of the veteran's migraine 
headaches.  The examiner should 
specifically indicate whether the veteran 
experiences prostrating attacks 
attributable to migraine headaches and, 
if so, whether such attacks occur at an 
average frequency of (1) less than once 
in two months, (2) once in two months, 
(3) once per month, or (4) more than once 
per month.  The examiner should also 
express an opinion as to whether the 
attacks are productive of (1) mild, (2) 
moderate, or (3) severe impairment of 
economic adaptability. 

The examiner should also examine the 
veteran's left wrist.  The examiner 
should indicate whether there is any 
objective evidence of neuropathy 
attributable to a service-connected 
fracture of the left scaphoid.  The 
examiner should identify the nerve(s) 
affected, if any, provide a detailed 
description of any noted impairment, and 
offer an opinion as to whether the noted 
impairment is best equated with (1) mild 
incomplete, (2) moderate incomplete, (3) 
severe incomplete, or (4) complete 
paralysis of the affected nerve(s).  A 
complete rationale for any opinion 
expressed must be provided.  If no nerves 
are affected, this should be specifically 
noted.

3.  The veteran should be scheduled for 
an orthopedic examination.  The examiner 
should review the claims file, examine 
the veteran, conduct any indicated 
testing, and prepare a report which 
describes in detail any impairment 
occasioned by service-connected residuals 
of a fracture of the left scaphoid.  The 
examiner should conduct range of motion 
studies on the wrist.  If the wrist is 
ankylosed, the examiner should indicate 
whether it is ankylosed in an unfavorable 
position (in any degree of palmar 
flexion, or with ulnar or radial 
deviation), a favorable position (in 20 
to 30 degrees of dorsiflexion), or in 
some other position.  If the wrist is not 
ankylosed, the examiner should record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
point at which such pain begins.  

Then, after reviewing the veteran's 
complaints (see December 1998 VA 
examination report reflecting that the 
veteran reported having chronic wrist 
pain with writing and with keyboard use) 
and medical history, the examiner should 
render an opinion as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of degrees 
of additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner should provide 
an opinion as to whether the veteran's 
service-connected left wrist disorder, 
including any noted tenderness, pain on 
use, weakness, excess fatigability, and 
incoordination, results in an overall 
disability picture which is best equated 
with (1) dorsiflexion (a) more or (b) 
less than 15 degrees, and (2) palmar 
flexion (a) limited in line with the 
forearm or (b) not limited in line with 
the forearm.  A complete rationale for 
all opinions expressed must be provided.

4.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiners for 
necessary corrective action, as 
appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claims remaining on appeal.  
Consideration should be given to whether 
the assignment of "staged" ratings is 
appropriate for the service-connected 
migraine headaches and residuals of left 
scaphoid fracture.  Fenderson, 12 Vet. 
App. at 119.  Consideration should also 
be given to 38 C.F.R. § 3.321(b) (2003).  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  Additionally, if the 
veteran does not appear for the scheduled 
examinations, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  The SSOC should also contain a 
summary of the evidence received since 
the last SSOC was issued.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



